U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52938 AFH HOLDING VI, INC. (Name of registrant in its charter) Delaware 26-1365436 (State or other jurisdiction of (I.R.S. employer incorporation or formation) identification number) 9595 Wilshire Blvd.
